                  EXHIBIT 17




Case 1:17-cv-00256-MR Document 43-18 Filed 01/22/19 Page 1 of 4
Joanne Comerford
November 30, 2018
                                                                       1


                                                       Pages 1-235
                                                       Exhibits 1-18
 ____________________________________________________
             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION


                                       No. 1:17-cv-00129-MR-DLH


 RICHARD L. CAMPBELL,
                    Plaintiff,
 v.
 SHIRLEY TETER and SINCLAIR COMMUNICATIONS, INC.,
                    Defendants.
 ___________________________________________________
                                       No. 1:17-cv-00256-MR-DLH
 SHIRLEY TETER,
                    Plaintiff,


 v.


 PROJECT VERITAS ACTION FUND, et al.,
                    Defendants.
 ___________________________________________________


              DEPOSITION OF JOANNE COMERFORD
                     TAKEN NOVEMBER 30, 2018
               AT NORTHAMPTON DISTRICT COURT
                         15 GOTHIC STREET
                    NORTHAMPTON, MASSACHUSETTS


 Reporter:     Elizabeth P. Duffy
               National Court Reporters, Inc.
               7835 Freeway Circle, Cleveland, OH 44130
               (888) 800-9656 (866) 819-2317 fax


                      National Court Reporters, Inc.
 Case 1:17-cv-00256-MR Document  43-18 Filed 01/22/19 Page 2 of 4
                           888.800.9656
     Joanne Comerford
     November 30, 2018
                                                                         216


 1             A.        That is correct.

 2             Q.        And the idea of creating an e-mail to

 3    MoveOn members originated with you and your

 4    colleagues and not with Shirley Teter, true?

 5             A.        That is correct.

 6             Q.        And Exhibit 9 which has been shown to

 7    you, but I don't think the second page was shown to

 8    you.     I think it's page 224.          Would you look at

 9    that, please?

10             A.        Sure.   We are just digging it out now.

11             Q.        Thank you.     Tell me when you have it,

12    please.

13             A.        I have it.

14             Q.        You can browse as much of the pages you

15    would like, and in fact, I invite you to read it all

16    I'm just curious about the part at the very bottom

17    of the page.        After you review that, does that

18    refresh your recall of when you first drafted the

19    e-mail?

20             A.        No, not specifically.         Not this one.

21    You know, I linked the e-mail in a couple of these I

22    think.

23             Q.        Okay.   But at the very bottom of that

24    document, I believe that you attached a draft of the



                           National Court Reporters, Inc.
      Case 1:17-cv-00256-MR Document  43-18 Filed 01/22/19 Page 3 of 4
                                888.800.9656
     Joanne Comerford
     November 30, 2018
                                                                         225


 1             A.        Yes.

 2             Q.        And you found none?

 3             A.        I didn't find a signed release.

 4             Q.        Okay.     Do you know if the release

 5    that's referenced that's attached to Mr. Bernard's

 6    e-mail to you and your colleagues was a blank

 7    release or a signed release?

 8                               MR. MONTECALVO:      Objection.   Asked

 9             and answered.

10             Q.        When you looked for e-mail?

11                               MR. MONTECALVO:      Objection.

12             Q.        When you looked through your e-mail?

13             A.        It was a blank release.

14             Q.        And releases are important to MoveOn,

15    correct?

16             A.        They are very important.

17             Q.        Ms. Comerford, we do not have a record

18    of you asking Shirley Teter for approval of the

19    final draft of the e-mail or the final draft of the

20    video.        Can you explain why there is no available

21    communication to Ms. Teter asking for her approval?

22             A.        Well, because it was verbal.         The video

23    was a signed release that Randy had, which we cannot

24    see anymore because, in fact, our e-mails are



                           National Court Reporters, Inc.
      Case 1:17-cv-00256-MR Document  43-18 Filed 01/22/19 Page 4 of 4
                                888.800.9656
